Citation Nr: 0722597	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952, from October 1952 to September 1953, and from June 1954 
to March 1970.  The veteran died in February 2003.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over the claims file was later 
transferred to the Roanoke, VA RO because the appellant 
relocated.

This matter was last before the Board in June 2005 and March 
2007.  The matter was remanded in June 2005 for further 
evidentiary development, and in March 2007 to afford the 
appellant a videoconference hearing.

A videoconference hearing was scheduled for June 7, 2007, and 
the claimant failed to appear.  The appellant did not file a 
motion for a new hearing date within 15 days following the 
hearing date.  Accordingly, the case will be processed as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in the present 
case to ensure compliance with the duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA). 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Id.  

The appellant, via her appointed representative, has pointed 
out that the RO did not advise her of which portion of 
information she should provide or of what information and 
evidence VA would try to obtain on her behalf.  A review of 
the notice letters provided to the appellant confirms that 
she did not receive notice of these responsibilities in 
accordance with the VCAA.

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department.  38 
C.F.R. § 3.159(c).  Also, VA is under a duty to make 
reasonable efforts to assist a claimant in obtaining 
privately held evidence.  Id. 

A review of the record reveals that there may be outstanding 
relevant evidence.  Shortly after filing her claim, the 
appellant submitted a VA Form 21-4142, which contained 
information, albeit incomplete in most cases, regarding the 
location of records pertaining to health care received by the 
deceased veteran.  Moreover, the appellant also indicated 
that at the time of his death the veteran was receiving 
Social Security Administration (SSA) disability benefits.  
Appropriate action to obtain all records associated with any 
Social Security claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA must 
obtain records form the SSA and give appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits).  There is no 
indication that any effort has been made to obtain this 
evidence.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and which also provides her 
notice of the information and evidence 
necessary to substantiate her claim of 
entitlement to service connection for the 
cause of the veteran's death, of what 
information should be provided by and 
which portion VA will try to obtain on the 
claimant's behalf, as well as requests 
that she provide VA with any evidence in 
her possession that might substantiate her 
claim.  

2.  Ask the appellant to provide VA the 
names and addresses for all medical 
providers that treated the deceased 
veteran for the illness that caused his 
death, and thereafter take reasonable 
efforts prescribed by the VCAA to obtain 
the records associated with his treatment. 

3.  Attempt to obtain from the SSA the 
records pertinent to the deceased 
veteran's claim for Social Security 
disability benefits.  If such records are 
unavailable a notation to that effect 
should be made in the claims file.

4.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claim currently on 
appeal.  If the determination of this 
claim remains unfavorable to the 
appellant, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant an appropriate 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



